OPINION — AG — (1) THE APPLICATION FOR RETIREMENT IS REQUIRED TO BE FILED UPON FORMS PROVIDED BY THE BOARD AS PROVIDED IN 70 O.S. 1961, 17-5 [70-17-5]; HER LETTER SHOULD HAVE BEEN CONSIDERED A REQUEST FOR THE PROPER FORMS AND SUCH FORMS SHOULD HAVE BEEN PROMPTLY MAILED IN YOUR CUSTOMARY MANNER. (2) ASSUME FROM YOUR LETTER, THE BOARD OF TRUSTEES HAS APPROVED THE APPLICATION FOR RETIREMENT AS RECEIVED. THE APPLICANT'S REQUEST WAS MADE IN AMPLE TIME TO HAVE HER PAYMENTS BEGIN ON NOVEMBER 1, 1964 EXCEPT FOR THE ERROR OF THE TEACHER'S RETIREMENT SYSTEM IN NOT SENDING PROPER FORMS TO APPLICANT IN AUGUST, 1964. (3) THE EARLIEST DATE MRS. NANCE COULD LEGALLY RECEIVE A RETIREMENT CHECK WAS NOVEMBER 1, 1964. MRS. NANCE ASKED FOR RETIREMENT TO BE EFFECTIVE AS SOON AS POSSIBLE AFTER HER 65TH BIRTHDAY, OCT. 15, 1964. THE BOARD OF TRUSTEES COULD HAVE APPROVED HER APPLICATION DURING THE MONTH OF OCTOBER, IF FILED BY HER ON OR BEFORE OCTOBER, 1964, AND SHE COULD HAVE LEGALLY BEEN PAID HER FIRST CHECK NOVEMBER 1, 1964, AS PROVIDED IN 70 O.S. 1961, 17-5(C) [70-17-5] CITE: 70 O.S. 1961, 17-10 [70-17-10] (W. J. MONROE) ** SEE OPINION NO. 93-664 (1994) ** ** SEE: OPINION NO. 79-264 (1979) **